  Case 20-03622       Doc 20     Filed 05/18/20 Entered 05/18/20 16:20:01            Desc Main
                                  Document     Page 1 of 10



                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

IN RE:                                        )       CHAPTER 7
                                              )
ANGELA HAMLET,                                )       CASE NO. 20-03622
                                              )
               DEBTOR.                        )       HON. CAROL A. DOYLE

                                     NOTICE OF MOTION

         PLEASE TAKE NOTICE that on May 28, 2020, at 10:00 a.m., I shall appear telephon-
ically in accordance with Amended General Order 20-03 before the Honorable Carol A. Doyle,
Bankruptcy Judge, in Courtroom 742, at the Everett McKinley Dirksen United States Courthouse,
219 South Dearborn Street, Chicago, Illinois or before any other Bankruptcy Judge who may be
sitting in her place and shall present the Motion to Dismiss Chapter 7 Case, a copy of which is
attached hereto and is herewith served upon you.

      PURSUANT TO THE COURT’S AMENDED GENERAL ORDER 20-03, FOUND
AT https://www.ilnb.uscourts.gov/sites/default/files/general-ordes/Gen-Ord-20-03.pdf,
ANY PARTY THAT OBJECTS TO THIS MOTION AND WANTS IT CALLED FOR
HEARING IN OPEN COURT MUST FILE A NOTICE OF OBJECTION NO LATER
THAN TWO (2) BUSINESS DAYS BEFORE THE PRESENTMENT DATE. A NOTICE
OF OBJECTION NEED ONLY SAY THAT THE RESPONDENT OBJECTS TO THE MO-
TION. NO REASONS NEED TO BE GIVEN FOR THE OBJECTION.


                                                      /s/ David Paul Holtkamp
                                                      David Paul Holtkamp, Trial Attorney
                                                      OFFICE OF THE U.S. TRUSTEE
                                                      219 S. Dearborn Street, Room 873
                                                      Chicago, Illinois 60604
                                                      (312) 353-5014



                                CERTIFICATE OF SERVICE

        I, David Paul Holtkamp, Trial Attorney, state that on May 18, 2020, pursuant to Local Rule
9013-1(D) the Notice Of Motion, Motion To Dismiss Chapter 7 Case And Proposed Form Of
Order were filed and served on all parties, either via the Court’s Electronic Notice for Registrants
or via U.S. Frist Class Mail, prepaid, as indicated below.


                                                      /s/ David Paul Holtkamp



                                                  1
  Case 20-03622     Doc 20     Filed 05/18/20 Entered 05/18/20 16:20:01        Desc Main
                                Document     Page 2 of 10



                                       SERVICE LIST

Registrants Served Through the Court’s Electronic Notice:

Michael N. Burke:    bk_il_notice@fisherandshapirolaw.com
Frances Gecker:      fgecker@fgllp.com, fgecker@ecf.axosfs.com;csmith@fgllp.com;
                     fgecker@iq7technology.com
Patrick S. Layng:    USTPRegion11.ES.ECF@usdoj.gov
Thomas Twomey:       ecf@zaplawfirm.com, ttwomey@zaplawfirm.com;ZAPecf@gmail.com
Alexander Tynkov:    ecf@zaplawfirm.com, atynkov@zaplawfirm.com,zapecf@gmail.com;
                     r51476@notify.bestcase.com

Parties Served via First Class Mail:

            See Attached Exhibit 1 Declaration of Mailing/Certificate of Service




                                             2
    Case 20-03622        Doc 20    Filed 05/18/20 Entered 05/18/20 16:20:01              Desc Main
                                    Document     Page 3 of 10



                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

IN RE:                                          )       CHAPTER 7
                                                )
ANGELA HAMLET,                                  )       CASE NO. 20-03622
                                                )
                DEBTOR.                         )       HON. CAROL A. DOYLE

                           MOTION TO DISMISS CHAPTER 7 CASE

         NOW COMES PATRICK S. LAYNG, the United States Trustee for the Northern District

of Illinois (the “U.S. Trustee”), by his attorney, David Paul Holtkamp, and moves this Court to

enter an order dismissing the Chapter 7 case of Angela Hamlet (the “Debtor”) under 11 U.S.C.

§§ 707(b). In support of the request, the U.S. Trustee alleges as follows:

                                       I. INTRODUCTION

                This case should be dismissed under § 707(b)(1) because the totality of the circum-

stances demonstrate that the Debtor’s case is an abuse of the provisions of chapter 7. See 11 U.S.C.

§ 707(b)(3). Debtor wedged this case into chapter 7 with $891 in disposable income on Schedule

J without completing the means test by incorrectly asserting that her debts are not primarily con-

sumer debts. 1 See Schedule J, Dkt. No.1. To complicate matters for the Debtor, in addition to $891

in monthly disposable income, the Debtor continues to pay $687.20 per month for her 2018 Mer-

cedes-Benz (plus insurance of $128.00 per month) and $325 per month for voluntary retirement

contributions. See id.

                But if the Debtor’s disposable income was dedicated to repaying creditors over 5

years, she could repay $53,460 ($891 x 60). That is more than 50% of the Debtor’s unsecured debt.



1
 The Debtor avoided the means test, which she most likely would have failed, by incorrectly claiming that
her debts are primary business debts. Had the Debtor correctly designated her debts as consumer debt, the
presumption of abuse would have arisen, and this case would have been dismissed under § 707(b)(2).
                                                    1
  Case 20-03622         Doc 20        Filed 05/18/20 Entered 05/18/20 16:20:01       Desc Main
                                       Document     Page 4 of 10



And if she used the money she voluntarily commits to her retirement fund to repay her debts, as

the law requires, she could repay $72,960 ($891 + 325 x 60). That is approximately 75% of her

unsecured debt. But instead the Debtor seeks to discharge all her debt while maintaining a luxury

vehicle and without any belt-tightening whatsoever. Indeed, the Debtor reaffirmed nearly $40,000

in debt to keep her 2018 Mercedes-Benz. See Reaffirmation Agreement, Dkt No. 18. Under the

circumstances, this case is an abuse of chapter 7. The Debtor has the ability to repay most of her

nearly $94,000 in unsecured debt over 5 years. If the Debtor does not voluntarily convert this case

to a case under chapter 13 of the Bankruptcy Code, it should be dismissed under §§ 707(b)(1) and

(b)(3) as an abuse.

                                       II.   BACKGROUND

                Movant is the U.S. Trustee and he brings this motion pursuant to § 707(b) of the

Bankruptcy Code.

                This Court has jurisdiction to determine this motion under 28 U.S.C.

§ 157(b)(2)(A) which this Court may hear and determine under IOP15(A) of the United States

District Court for the Northern District of Illinois.

                The Debtor filed this case on February 8, 2020, under chapter 7 of the Bankruptcy

Code. See Petition, Dkt. No. 1.

                When the Debtor filed the petition, she asserted that her debts were primarily busi-

ness debts. See id., at p. 6 of 58.

                The Debtor also filed her Schedules and Statement of Financial Affairs with the

petition. See Dkt. No. 1.




                                                   2
  Case 20-03622        Doc 20     Filed 05/18/20 Entered 05/18/20 16:20:01              Desc Main
                                   Document     Page 5 of 10



               Schedule I shows that the Debtor has been employed by the Chicago Board of Ed-

ucation for the past 16 years and now earns $6,320.84 in “monthly gross wages, salary, and com-

missions.” See Schedule I, Dkt. No. 1, p. 32 of 58. Schedule I also shows that the Debtor receives

an additional $2,141 per month in support. See id. at p. 33 of 58. That is annual income of

$101,542.08 ($6,320.84 + $2,141.00 x 12). Schedules I and J reflect deductions and expenses for

“voluntary contributions for retirement plans” in the amount of $325 per month, a car payment of

$687.20 for the 2018 Mercedes, and $128 per month to insure that Mercedes. See Schedules I and

J, Dkt. No. 1, pp. 32-35 of 58.

               The initial § 341 meeting was scheduled for March 27, 2020. The Deadline to file

this motion under 11 U.S.C. § 707(b)(3) is May 26, 2020, and therefore it was timely filed.

                                     III.    DISCUSSION

               This case should be dismissed under 11 U.S.C. 707(b)(1). Under § 707(b)(1) the

Court should dismiss a chapter 7 case filed by an individual debtor whose debts are primarily

consumer debts if it finds that granting relief would be an abuse of the provisions of chapter 7. See

11 U.S.C. § 707(b)(1). Section 707(b)(3) directs courts to consider whether the case is an “abuse”

of Chapter 7 based on several factors. Specifically, the court “shall consider” whether the case was

filed in “bad faith,” or whether “the totality of the circumstances of the debtor’s financial situation

... demonstrates abuse.” 11 U.S.C. §§ 707(b)(3)(A); 707(b)(3)(B).

A.     The Debtor’s Debts are Primarily Consumer Debts.

               Section 707(b) only applies to individual chapter 7 debtors whose debts are primar-

ily consumer debts. See 11 U.S.C. § 707(b)(1). Consumer debts are defined as debts “incurred by

an individual primarily for a personal, family, or household purpose.” 11 U.S.C. § 101(8). It is

now well-settled that a debt that secures a mortgage on a primary residence is a consumer debt


                                                  3
    Case 20-03622       Doc 20      Filed 05/18/20 Entered 05/18/20 16:20:01                 Desc Main
                                     Document     Page 6 of 10



within that definition. See In re Kelly, 841 F.2d 908, 913 (9th Cir. 1988); In re Whitlock-Young,

571 B.R. 795, 807 (Bankr. N.D. Ill. 2017); In re Amoakohene, 299 B.R. 196, 199 (Bankr. N.D. Ill.

2003). In fact, it “is difficult to conceive of any expenditure that serves a ‘family . . . or household

purpose’ more directly than does the purchase of a home and the making of improvements

thereon.” See In re Kelly, 841 F.2d at 913.

                The language of the Code also makes clear that whether a debt is a consumer debt

is determined by its purpose at the time the debt was incurred. “The operative word in that defini-

tion is incurred.” In re Victoria, 2011 Bankr. LEXIS 2505, at *9 (Bankr. N.D. Ala. June 22, 2011).

“The fact that the mortgaged property is no longer used for consumer purposes, or that the payment

terms were modified does not turn back the clock and change the purpose for which the debt was

incurred. A debt is ‘incurred’ only once, and that is when a debtor becomes liable for its payment.”

Id. “Courts considering the issue have overwhelmingly held that a debt secured by a debtor’s per-

sonal residence is a consumer debt… Indeed, this has been held to be true even when a debtor

initially uses a property as a personal residence but then later uses it as a rental property.” In re

Grenardo, 2012 Bankr. LEXIS 6302, at *24-25 (Bankr. D. Colo. May 2, 2012).

                While the Debtor here asserts that her debts are primarily business debts, that is

erroneous. The Debtor currently resides at 4334 N Hazel St., Unit 1207, in Chicago, IL, but her

primary debt is secured by a mortgage on real estate commonly known as 7819 S. Euclid, in Chi-

cago. See Schedule, A/B, p. 10 of 58. Her attorney clarified at the 341 meeting of creditors 2 that

this case was filed as a business case because the Euclid property is an investment property and

that the debt secured by the property in the amount of $235,000 is more than half of the Debtor’s




2
 A true and correct recording of the 341 meeting of creditors is in the custody of the U.S. Trustee’s office.
A copy may be obtained by any party in interest upon request.
                                                     4
    Case 20-03622       Doc 20      Filed 05/18/20 Entered 05/18/20 16:20:01                 Desc Main
                                     Document     Page 7 of 10



total debt. However, when the chapter 7 trustee asked the Debtor: “Did you ever intend to live in

the property at [7819] S. Euclid?,” the Debtor responded: “Yes, at some point…”

                While that answer may not be conclusive in the matter, the mortgage document

executed and recorded by the Debtor on the Euclid property is. The mortgage document expressly

provides:

        6. Occupancy. Borrower shall occupy, establish, and use the Property as Bor-
        rower’s principal residence within 60 days after the execution of this Security In-
        strument and shall continue to occupy the Property as a Borrower’s principal resi-
        dence for at least one year after the date of occupancy, unless Lender determines
        that this requirement shall cause under hardship for the Borrower or unless extenu-
        ating circumstances exist which are beyond Borrower’s control.

See Mortgage, attached as Exhibit A. 3

                In a very similar case, the Bankruptcy Court correctly relied on the intention of the

Debtor as stated in the mortgage documents stating: “In this case, the Court concludes that the best

evidence of [the debtor’s] primary purpose at the time the mortgage debt on the [mortgaged prop-

erty] was incurred is the mortgage application in which, it is undisputed, [the debtor] indicated that

he intended to use the property as a primary residence.” In re Grenardo, 2012 Bankr. LEXIS

6302, at *26. As in that case, the Debtor here expressed her intent to obtain the funds to purchase

the Euclid property so that she could use it as her primary residence. Therefore, that debt is a

consumer debt and § 707(b) applies.

B.      The Debtor’s Case is Abusive.

                Under § 707(b)(3) the Court must consider the totality of the circumstances of the

Debtor’s financial situation when determining whether granting relief under chapter 7 would be



3
  This primary residence requirement in the form mortgage ensures that the borrower intends to use, and
will use, the mortgaged property as her primary residence. Mortgages on primary residences have different
terms than those offered on investment properties, often including better interest rates than those available
to acquire an investment property.
                                                     5
  Case 20-03622        Doc 20     Filed 05/18/20 Entered 05/18/20 16:20:01              Desc Main
                                   Document     Page 8 of 10



an abuse. See 11 U.S.C. § 707(b)(3). The Seventh Circuit noted that consideration should be given

to a debtor’s actual income and expenses when determining whether to dismiss a case under

§ 707(b)(3). Ross–Tousey v. Neary (In re Ross–Tousey), 549 F.3d 1148, 1161–62 (7th Cir. 2008).

In analyzing whether dismissal of a case is warranted under the “totality of the circumstances,”

courts focus on several factors, including: (1) whether the petition was filed because of sudden

illness, calamity, disability or unemployment; (2) whether the debtor incurred cash advances and

made consumer purchases far in excess of his ability to repay; (3) whether the debtor’s proposed

family budget is excessive or unreasonable; and (4) whether the debtor’s schedules and statements

of current income and expenses reasonably and accurately reflect the true financial condition. In

re Lorenca, 422 B.R. 665, 669 (Bankr. N.D. Ill. 2010) (citing In re Cutler, Bankr. No. 08–15568–

AJM–7A, 2009 WL 2044378, at *3 (Bankr. S.D. Ind. July 9, 2009)). Additionally, “[c]ourts are

not limited to considering the debtor’s financial situation only as it existed on the day the petition

was filed, but may, and indeed must, consider the debtor’s financial situation at the time the motion

to dismiss is heard.” In re Roppo, 442 B.R. 888, 892 (Bankr. N.D. Ill. 2010) (citing In re Pen-

nington, 348 B.R. 647, 651 (Bankr. D. Del. 2006)).

               The most relevant factor when assessing abuse under § 707(b) is the debtor’s ability

to repay his debts. See In re Behlke, 358 F.3d 429, 437 (6th Cir. 2004) (finding substantial abuse

[under the former, lower standard] where debtors had ability to pay 14% dividend to unsecured

creditors); In re Green, 934 F.2d 568 (4th Cir. 1991); and In re Lorenca, 422 B.R. 665 (Bankr.

N.D. Ill. 2010); In re Costello, 2002 WL 1821663 at *4 (N.D. Ill. 2002) (“f]ive of six courts of

appeals to address the ‘substantial abuse’ standard agree that the ‘primary’ or ‘principal’ factor is

the debtors’ ability to repay [their] debts.”). The analysis of this factor includes a determination of

whether the debtor’s budget includes excessive or unreasonably high expenses. In re Bacardi,



                                                  6
    Case 20-03622       Doc 20     Filed 05/18/20 Entered 05/18/20 16:20:01               Desc Main
                                    Document     Page 9 of 10



2010 WL 54760, at *4 (Bankr. N.D. Ill. Jan. 6, 2010). It also includes whether the debtor can

rearrange his affairs without significant hardship to free up funds to repay a significant amount of

debt under a chapter 13 plan. See id.

                Here, the Debtor’s income from all sources is over $100,000 per year. See Schedule

I, Dkt. No. 1, p. 33. The Debtor claims one dependent, but her income is still well above the average

household income for an American family. 4

                The Debtor discloses significant monthly disposable income on Schedule J in the

amount of $891 that is available to repay creditors. See id., p. 6 of 58. But even that number does

not reflect the Debtor’s actual disposable income. She includes in her deductions voluntary retire-

ment contributions in the amount of $325 per month. However, “Bankruptcy courts, while recog-

nizing that saving money or retirement certainly is a prudent investment, have consistently held

that debtors should not be permitted to pay themselves money at the expense of creditors.” In re

Parada, 391 B.R. 492, 503 (Bankr. S.D. Fla. 2008). Therefore, the $325 in voluntarily retirement

payments must be made available to repay creditors. See Affidavit of Andrew Hunt, attached as

Exhibit B.

                Even before addressing the fact that the Debtor reaffirmed her loan to retain her

Mercedes-Benz, at a cost of $687.20 per month, the Debtor has monthly disposable income of

$1,216 to repay creditors ($891 + $325). See id. That amount would enable the Debtor to repay

almost $73,000 over a 60-month period. That would retire roughly three-quarters of her total un-

secured debt. See id.




4
  As of the end of 2018, the U.S. Census Bureau reported the average household income in the United States
was $63,179. See U.S. Census Bureau, Median Household Income in the United States [MEHO-
INUSA646N], retrieved from FRED, Federal Reserve Bank of St. Louis; https://fred.stlouisfed.org/se-
ries/MEHOINUSA646N, March 3, 2020.
                                                    7
  Case 20-03622       Doc 20      Filed 05/18/20 Entered 05/18/20 16:20:01             Desc Main
                                  Document      Page 10 of 10



               With modest belt tightening – exchanging a high-priced luxury vehicle for a more

modestly priced vehicle – the Debtor could increase the amount that she could repay to her credi-

tors without hardship. See id. Thus, “a little ‘good, old-fashioned belt-tightening,’ would permit a

substantial dividend to unsecured creditors. Fairness to those creditors demands at least that

much.” In re Bacardi, 2010 Bankr. LEXIS 3, at *13 (internal citation omitted). While the Debtor

has reaffirmed the vehicle loan, she may rescind that agreement at any time prior to discharge and

should do so in fairness to other creditors. See 11 U.S.C. § 524(c)(4).

               It is clear that the Debtor has the ability to repay a substantial portion of her debt,

and that militates in favor of dismissal. The Debtor has annual income that exceeds $100,000, and

stable employment, as she has been at the same employment for 16 years. Additionally, the petition

was not filed because of sudden illness, calamity, disability or unemployment, and the Debtor has

not evidenced any effort at trying to repay her debts (given lack of belt-tightening and reaffirmation

of a luxury vehicle at a considerable monthly expense). Considering a totality of the circumstances

of the Debtor’s financial situation, this case should be dismissed as an abuse of chapter 7.

       WHEREFORE, the U.S. Trustee requests the Court to enter an order dismissing the Debt-

ors’ case pursuant to § 707(b) of the Bankruptcy Code and for such other relief as is just.

                                                      RESPECTFULLY SUBMITTED

DATED: May 18, 2020                                   PATRICK S. LAYNG,
                                                      UNITED STATES TRUSTEE


                                                  By: /s/ David Paul Holtkamp
                                                      David Paul Holtkamp, Trial Attorney
                                                      United States Department of Justice
                                                      Office of the United States Trustee
                                                      219 S. Dearborn, Room 873
                                                      Chicago, Illinois 60604
                                                      M: (312) 353-5014
                                                      C: (202) 567-1489

                                                  8
